838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.Michael C. SAMBERG, Capt. Berkley, Lt. Healley, Sgt. Keith,Sgt. Guy, J.R. Mclean, Officer, Officer Clay, Sgt.Jones, Defendants-Appellees.
No. 87-7081.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1987.Decided Jan. 26, 1988.

Ronald Graham, appellant pro se.
Mary Sue Terry, Attorney General, for appellees.
Before DONALD RUSSELL, WIDENER, and WILKINS, Circuit Judges.
PER CURIAM:


1
Ronald Graham, a Virginia inmate, appeals from a decision of the district court denying leave to file his complaint in forma pauperis.  In an earlier order the district court had conditioned Graham's right to file complaints in forma pauperis upon "good cause shown."    See Graham v. Slayton, No. 195-73-R (E.D.Va., April 12, 1973), discussed in Graham v. Riddle, 554 F.2d 133 (4th Cir.1977).  In this case, the district court found that Graham had not offered any reason to excuse the filing fee.


2
The district court has discretion to deny cost-free filing when a petition is frivolous.    Graham v. Riddle, 554 F.2d at 134;  28 U.S.C. Sec. 1915(a).  In the instant case the district court did not abuse its discretion.  Graham had previously submitted several frivolous complaints.  When the district court entered its earlier order it had every reason to believe the pattern would continue.  The district court properly followed the procedure of pre-filing review implicit in the discretionary authority vested in it by 28 U.S.C. Sec. 1915(a).


3
Because the dispositive issues have recently been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument, and dismiss the appeal.


4
DISMISSED.